DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
Acknowledgment 
Claims 1-2, 5-8, 11-16 are amended and field on 9/13/2021.
Claim Objections
Claims 2, 7 are objected to because of the following informalities: 
Claim 2 recites the limitation "may be" in line 2.  It is not clear if the limitation after “may be” is positively recited or not. The applicant is asked to use “configured” or “capable to be”.
Claim 7 recites the limitation "may be" in line 19.  It is not clear if the limitation after “may be” is positively recited or not. The applicant is asked to use “configured” or “capable to be”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-16 are is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miller et al. (US. 20070016143A1)(“ Miller”)
Re claim 1, Miller discloses a priming mechanism for a drug delivery device (Figs. 1-7), said priming mechanism comprising: a dose setting mechanism comprising a spindle (Piston rod 50); and a dose dial sleeve (30 and 20); a cartridge holder (10), said cartridge holder comprising a cartridge (5, Fig. 5), said cartridge comprising a movable bung  (6, Fig. 2) near a proximal end of said cartridge (¶0061); a coupling part (70, 45, 40, 36) connecting said cartridge holder to said dose dial sleeve of said dose setting mechanism (Fig. 1), and a spindle nut (60) rotationally coupled to said coupling part (Fig. 1, ¶0052), said spindle nut (60) coupling said cartridge holder  (10) to said spindle (50) of said dose setting mechanism such that when said cartridge holder is rotated with respect to said dose setting mechanism (¶0057), said spindle nut is rotated along with said cartridge holder with respect to said dose setting mechanism (¶0060-¶0061) and at a same time driven in a distal direction with respect to said dose setting mechanism (¶0061), and advances said spindle axially in the distal direction with respect to said dose setting mechanism such that said spindle nut moves said spindle into an abutting engagement with said bung so as to prime the drug delivery device (¶0061).  
Re claim 2, Miller discloses wherein said coupling part is configured to unlock said dose dial sleeve so that said dose dial sleeve may be rotated to set a dose (¶0058).  
Re claim 3, Miller discloses wherein said coupling part comprises a thin metal pressing (36, or pawls 72 of 70, ¶0049).  
Re claim 4, Miller discloses wherein said coupling part comprises a rigid coupling component (22, 40).  
Re claim 5, Miller discloses wherein said dose setting mechanism further comprises at least one flexible locking element (36 ¶0042 or 70 with pawls 72, ¶0049), and wherein when said cartridge holder is rotated with respect to said dose setting mechanism, said coupling part also rotates to thereby release said at least one flexible locking element and allow said dose dial sleeve to rotate and allow a user of said medical delivery device to set a dose (¶0061).  
Re claim 6, Miller discloses wherein said spindle nut comprises a plurality of helical ramps (threads 63, ¶0047), said plurality of helical ramps configured to drive said spindle nut in said distal direction with respect to said dose setting mechanism when said cartridge holder is rotated with respect to said dose setting mechanism so that said spindle abuts a first surface of said bung (¶0061).  
Re claim 7, Miller discloses a dose setting mechanism for priming a drug delivery device (Figs. 1-7), said drug delivery device including: a coupling part (70, 45, 40, 36), a spindle nut (60), and a cartridge holder (10) holding a cartridge (5, Fig. 5) comprising a moveable bung (6, Fig. 2), said dose setting mechanism configured to be coupled to said cartridge holder (Fig. 1), and said dose setting mechanism comprising: a dose dial sleeve (30 and 20), said coupling part configured to connect said cartridge holder to said dose dial sleeve (Fig. 1); and a spindle (50), said spindle nut rotationally coupled to said coupling part (¶0060-¶0061) and configured to couple said cartridge holder to said spindle of said dose setting mechanism (Fig. 1,¶0058) such that when said cartridge holder is rotated with respect to said dose setting mechanism (¶0057), said spindle nut is rotated along with said cartridge holder with respect to said dose setting mechanism (¶0060-¶0061) and at a same time driven in a distal direction with respect to said dose setting mechanism (¶0061), wherein said coupling part is configured to unlock said dose dial sleeve so that said dose dial sleeve may be rotated to set a dose (¶0061), and wherein said dose setting mechanism is configured such that said cartridge holder must be rotated with respect to said dose setting mechanism before said dose may be set with said dose setting mechanism (¶0057, wherein the cartridge holder rotates to connect 10 and 20  and then the dose setting can be applied).  
Re claim 8, Miller discloses wherein said dose setting mechanism is configured such that when said cartridge holder is rotated with respect to said dose setting mechanism (¶0061), said spindle nut rotates and advances said spindle axially in the distal direction with respect to the dose setting mechanism such that said spindle nut moves said spindle into an abutting engagement with said bung (¶0061).  
Re claim 9, Miller discloses wherein said coupling part comprises a thin metal pressing (36, or pawls 72 of 70, ¶0049).   
Re claim 10, Miller discloses wherein said coupling part comprises a rigid coupling component (22, 40).   
Re claim 11, Miller discloses wherein said dose setting mechanism further comprises at least one flexible locking element (36 ¶0042 or 70 with pawls 72, ¶0049), and wherein when said cartridge holder is rotated with respect to said dose setting mechanism, said coupling part also rotates to thereby release said at least one flexible locking element and allow said dose dial sleeve to rotate and allow a user of said medical delivery device to set a dose (¶0061).  
Re claim 12, Miller discloses wherein said spindle nut comprises a plurality of helical ramps (threads 63, ¶0047), said plurality of helical ramps configured to drive said spindle nut in said distal direction with respect to the dose setting mechanism when said cartridge holder is rotated with respect to the dose setting mechanism so that said spindle abuts a first surface of said bung (¶0061).  
Re claim 13, Miller discloses wherein said dose setting mechanism is configured such that rotation of said cartridge holder from a first position to a second position primes said drug delivery device (¶0059-¶0060, first position before the locking, and second positon after the locking 72 with 22).  
Re claim 14, Miller discloses wherein said dose setting mechanism is configured such that after said cartridge holder is rotated from the first position to the second position, said cartridge holder is rotationally locked to said dose setting mechanism (¶0059-¶0060).  
Re claim 15, Miller discloses wherein said cartridge holder is configured to be rotationally locked to said dose setting mechanism by way of a one way, non-return detent feature (¶0060).  
Re claim 16, Miller discloses wherein said dose setting mechanism includes, along an outer surface of the dose setting mechanism, a marking (14, Fig. 5, ¶0057) indicating an unprimed state and a marking indicating a primed stated (¶0057, abstract, ¶0059), and wherein said cartridge holder includes a positional indicator (24) that indicates a relative position of the cartridge housing with respect to the outer surface of the dose setting mechanism (24, ¶0059).
Response to Arguments
Applicant’s arguments filed on 9/13/2021 with respect to claim(s) 1, 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/            Examiner, Art Unit 3783

/Lauren P Farrar/            Primary Examiner, Art Unit 3783